Exhibit 10.2

Execution Version

THIRD AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (WGR)

This THIRD AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (WGR) (this
“Agreement”) is made and entered into as of March 1, 2013, by and between
Western Gas Resources, Inc., a Delaware corporation (“Indemnitor”) and Western
Gas Holdings, LLC, a Delaware limited liability company (“Indemnitee”).

WITNESSETH:

WHEREAS, Western Gas Partners, LP, a Delaware limited partnership (“Borrower”),
has entered into a Revolving Credit Agreement (“Existing Revolving Credit
Agreement”) dated as of October 29, 2009, by and among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, Bank of America, N.A. and
DnB NOR Bank ASA, New York Branch, as Syndication Agents, The Bank of Nova
Scotia and BNP Paribas, as Documentation Agents, and the Lenders party thereto,
as amended as of May 5, 2010, among the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, and the Lenders party thereto;

WHEREAS, Borrower has entered into the Term Loan Agreement (“Existing Term Loan
Agreement”) dated as of August 2, 2010, by and among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, DnB NOR Bank ASA, New York
Branch, as Syndication Agent, U.S. Bank National Association, as Documentation
Agent, and the Lenders party thereto;

WHEREAS, Borrower has entered into the Amended and Restated Revolving Credit
Agreement (“Restated Credit Agreement”) dated as of March 24, 2011, by and among
the Borrower, Wells Fargo Bank, National Association, individually and as
Administrative Agent, DnB NOR Bank ASA, as Syndication Agent, Bank of Montreal,
Comerica Bank and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation
Agents, and the Lenders party thereto;

WHEREAS, the proceeds of Loans under the Restated Credit Agreement (“Revolving
Loans”) were used to refinance outstanding Indebtedness under the Existing
Revolving Credit Agreement and the Existing Term Loan Agreement and for other
general corporate purposes;

WHEREAS, Borrower entered into the Indenture (“Indenture”) dated as of May 18,
2011, by and among Borrower and Wells Fargo Bank, National Association, as
Trustee;

WHEREAS, under the Indenture, Borrower has established two series of Debt
Securities (as defined in the Indenture) and may establish additional series of
Debt Securities at any time in accordance with the provisions of the Indenture;

WHEREAS, the proceeds of Debt Securities under the Indenture have been and will
be used to refinance outstanding Revolving Loans and for other general corporate
purposes;

WHEREAS, Indemnitor owns the general partner of, and a 92% limited partner
interest in, Western Gas Equity Partners, LP, a Delaware limited partnership
(“WGP”);

WHEREAS, WGP is a limited partner of Borrower;

 

1



--------------------------------------------------------------------------------

WHEREAS, Indemnitor, through Borrower and WGP or its predecessor, has received
proceeds of borrowings under the Restated Credit Agreement and may receive
proceeds of borrowings under the Restated Credit Agreement and Indenture in the
future;

WHEREAS, Indemnitee is the general partner of Borrower;

WHEREAS, Indemnitee may, in such capacity, incur certain liabilities in
connection with the Restated Credit Agreement and Indenture, including, without
limitation, the obligation to pay the Principal Amount of Revolving Loans and
Debt Securities; and

WHEREAS, the Indemnitor and Indemnitee entered into the Indemnification
Agreement dated July 29, 2010 (the “Original Indemnification Agreement”), the
Amended and Restated Indemnification Agreement dated March 24, 2011 (the
“Restated Indemnification Agreement”), and the Amended Indemnification Agreement
dated May 18, 2011 (the “Amended Indemnification Agreement”), and the parties
have agreed to the amend the Amended Indemnification Agreement as set forth
herein to exclude certain claims more fully described herein from the scope of
Indemnitor’s obligations hereunder.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Amended Indemnification
Agreement is amended and restated as follows:

 

Section 1 Certain Definitions. As used in this Agreement:

 

  1.1 “AEP Indemnification Agreement” means the Indemnification Agreement dated
March 1, 2013 and entered into by and between Anadarko E&P Onshore LLC and
Indemnitee.

 

  1.2 “Excluded Claims” means any and all amounts for which indemnification is
provided pursuant to the AEP Indemnification Agreement.

 

  1.3 “Lender Claim” means any and all claims, damages, losses, liabilities,
costs, or expenses whatsoever (including without limitation attorneys’ fees and
expenses) which Indemnitee may incur (or which may be claimed against Indemnitee
by any person or entity whatsoever), by reason of, or arising out of, any
Proceeding against Borrower or Indemnitee in connection with the obligations of
the Borrower under the Restated Credit Agreement and Indenture, other than
Excluded Claims and only to the extent not satisfied by the assets of the
Borrower.

 

  1.4 “Lender Claimant” means the Administrative Agent, the Issuing Bank, the
Syndication Agent, the Documentation Agent, the Swingline Lender, the Trustee,
any Lender, any Holder, any Related Party of the foregoing, or any other Person
that may assert a Lender Claim.

 

  1.5 “Proceeding” means any threatened, pending or completed action, suit,
claim, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether made by or brought in the right of a Lender Claimant or
otherwise, in which Indemnitee or Borrower was, is or will be involved as a
party or otherwise.

 

2



--------------------------------------------------------------------------------

  1.4 Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Restated Credit Agreement and Indenture.

 

Section 2 Indemnity.

 

  2.1 Indemnification by Indemnitor. Subject to the limitations set forth in
Section 2.2 below, Indemnitor shall indemnify and hold harmless Indemnitee from
and against any Lender Claim.

 

  2.2 Conditions Precedent. Notwithstanding anything contained in Section 2.1 to
the contrary, the Indemnitor shall not have any indemnification obligation under
this Agreement unless Indemnitee has exhausted all of its remedies, if any,
under the Partnership Agreement and under applicable law to collect from
Borrower the amount of any Lender Claim; provided, however, that Indemnitee need
not exhaust any remedies against Borrower to the extent Indemnitee reasonably
determines that the expense anticipated to be incurred by Indemnitee in pursuing
such claim against Borrower with respect to collection of the amount of the
Lender Claim would exceed the anticipated recovery from Borrower with respect to
such claim.

 

  2.3 Lender Claims.

 

  (a) Notice of Lender Claim. If any Lender Claimant notifies Indemnitee with
respect to any Lender Claim, then Indemnitee will promptly give written notice
to Indemnitor; provided, however, that no delay on the part of Indemnitee in
notifying Indemnitor will relieve Indemnitor from any obligation under this
Section 2.3(a).

 

  (b) Assumption of Defense, etc. Indemnitor will be entitled to participate in
the defense of any Lender Claim that is the subject of a notice given by
Indemnitee pursuant to Section 2.3(a). In addition, Indemnitor will have the
right to assume the defense of such Lender Claim with counsel of its choice
reasonably satisfactory to Indemnitee so long as (i) Indemnitor gives written
notice to Indemnitee within fifteen (15) days after Indemnitee has given notice
of the Lender Claim that Indemnitor will indemnify Indemnitee from and against
the entirety of the Lender Claim; (ii) Indemnitor provides Indemnitee with
evidence reasonably acceptable to Indemnitee that Indemnitor will have adequate
financial resources to defend against the Lender Claim and fulfill its
indemnification obligations hereunder; (iii) Indemnitee has not been advised by
counsel that an actual or potential conflict exists between Indemnitee and
Indemnitor in connection with the defense of the Lender Claim; and
(iv) settlement of an adverse judgment with respect to, or Indemnitor’s conduct
of the defense of, the Lender Claim is not, in the good faith judgment of
Indemnitee, likely to be adverse to Indemnitee’s reputation or continuing
business interests. Indemnitee may retain separate co-counsel at its sole cost
and expense and participate in the defense of the Lender Claim.

 

3



--------------------------------------------------------------------------------

  (c) Limitations on Indemnitor. Indemnitor will not consent to the entry of any
judgment or enter into any compromise or settlement with respect to the Lender
Claim without the prior written consent of Indemnitee unless such judgment,
compromise or settlement (i) provides for the payment by Indemnitor of money as
sole relief for the Lender Claimant and (ii) involves no finding or admission of
any violation of law.

 

  (d) Indemnitee’s Control. If Indemnitor does not deliver to Indemnitee the
notice contemplated by Section 2.3(b) within fifteen (15) days after Indemnitee
has given notice of the Lender Claim pursuant to Section 2.3(a), or otherwise at
any time fails to conduct the defense of the Lender Claim actively and
diligently, Indemnitee may defend the Lender Claim in a good faith and
reasonable manner, and may consent to the entry of any judgment or enter into
any compromise or settlement with respect to the Lender Claim in any manner it
may deem appropriate (and Indemnitee need not consult with, or obtain any
consent from, Indemnitor in connection therewith).

 

  2.4 Procedure for Notification. Subject to Section 2.3, to obtain
indemnification under this Agreement, Indemnitee shall submit to Indemnitor a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification under this Agreement. The delay or omission to notify Indemnitor
will not relieve Indemnitor from any liability which it may have to Indemnitee
otherwise than under this Agreement.

 

  2.5 Presumption. It shall be presumed that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 2.3(a), and Indemnitor shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.

 

  2.6 Payment and Set-Off. Indemnitor shall make any indemnification payment
required under this Agreement promptly following request therefor (or, in the
event that Indemnitor elects to participate in or assume the defense of a Lender
Claim in accordance with this Section 2, promptly after any settlement or entry
of any final judgment with respect to such Lender Claim), subject to
Indemnitor’s right to rebut the presumption set forth in Section 2.5. Indemnitee
may set off against any amounts that it must pay to Indemnitor under any
agreement or instrument any amounts that Indemnitor must pay to Indemnitee under
this Agreement.

 

4



--------------------------------------------------------------------------------

Section 3 Waiver of Right to Subrogation. In the event of any payment under this
Agreement, Indemnitor expressly waives any right to subrogation with respect to
any of the rights of recovery of Indemnitee or any Lender Claimant. Indemnitor
also expressly waives any right to indemnification it may have under the
Partnership Agreement with respect to any payment under this Agreement.

 

Section 4 Survival. The provisions of this Agreement shall remain in full force
and effect notwithstanding termination of the Restated Credit Agreement or
Indenture, any of the Loan Documents, or any agreement related thereto or
related to the Transactions, so long as any Lender Claim remains outstanding.

 

Section 5 Severability. If any term or provision of this Agreement shall be held
to be illegal, invalid or unenforceable in any respect, then such term or
provision shall be fully severable from this Agreement, this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable term or
provision had never been a part of this Agreement, and the remaining terms and
provisions of this Agreement shall remain in full force and effect and shall not
be affected by such illegal, invalid or unenforceable term or provision or by
its severance from this Agreement.

 

Section 6 Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to the subject matter hereof
existing between the parties hereto are expressly cancelled. For the avoidance
of doubt, nothing in this Section 6 shall be deemed to invalidate any provision
of the Partnership Agreement.

 

Section 7 Successors and Assigns. Indemnitor agrees that all the rights,
benefits and privileges herein and hereby conferred upon Indemnitee shall vest
in, and be enforceable by, Indemnitee and its successors and assigns, and shall
bind Indemnitor’s successors and assigns.

 

Section 8 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if (a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

5



--------------------------------------------------------------------------------

  a. If to Indemnitee to:

Western Gas Holdings, LLC

Attn: President

1201 Lake Robbins Drive

The Woodlands, Texas 77380

 

  b. If to Indemnitor to:

Western Gas Resources, Inc.

Attn: President

1201 Lake Robbins Drive

The Woodlands, Texas 77380

    or to any other address as may have been furnished by Indemnitee or
Indemnitor to the other party.

 

Section 9 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
be deemed to be one and the same Agreement

 

Section 10 Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof. The parties hereby irrevocably consent to the
personal jurisdiction of the Federal and State courts located in New York, and
waive any defense based upon improper venue, inconvenient venue or lack of
personal jurisdiction.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

WESTERN GAS RESOURCES, INC. By:   /s/ Robert G. Gwin Name: Robert G. Gwin

Title:  Senior Vice President and Chief Financial   Officer

 

WESTERN GAS HOLDINGS, LLC By:   /s/ Donald R. Sinclair Name: Donald R. Sinclair

Title:  President and Chief Executive Officer